MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             FILED
this Memorandum Decision shall not be                          Nov 03 2016, 5:44 am
regarded as precedent or cited before any
                                                                   CLERK
court except for the purpose of establishing                   Indiana Supreme Court
                                                                  Court of Appeals
the defense of res judicata, collateral                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Adam G. Forrest                                         Gregory F. Zoeller
Boston Bever Klinge Cross & Chidester                   Attorney General of Indiana
Richmond, Indiana                                       Katherine Modesitt Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Deandre Plant,                                          November 3, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        89A01-1603-CR-465
        v.                                              Appeal from the Wayne Superior
                                                        Court
State of Indiana,                                       The Honorable Charles K. Todd,
Appellee-Plaintiff.                                     Jr., Judge
                                                        Trial Court Cause No.
                                                        89D01-1408-MR-4



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 1 of 9
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Deandre Plant (Plant), appeals his sentence following his

      conviction for murder, a felony, Ind. Code § 35-42-1-1.


[2]   We affirm.


                                                    ISSUE

[3]   Plant raises one issue on appeal, which we restate as: Whether Plant’s sentence

      is appropriate in light of the nature of the offense and his character.


                           FACTS AND PROCEDURAL HISTORY

[4]   On May 17, 2014, sixteen-year-old Kore Buchanan (Buchanan) learned that

      C.W. had allegedly sexually assaulted J.G., who was like a little sister to

      Buchanan. Buchanan, who had been friends with seventeen-year-old C.W.

      since childhood, became very upset. Later than night, Buchanan and nineteen-

      year-old Plant met up with Michael Pruitt (Pruitt), David Maish (Maish), and

      Maish’s girlfriend. While together, Buchanan discussed killing C.W. for what

      he had allegedly done to J.G. Buchanan and Plant concocted a plan, and Plant

      asked Pruitt for the baseball bats that Pruitt had hidden underneath his porch.

      Pruitt retrieved between five and seven bats and brought them to Maish’s

      house, where Pruitt and Maish wiped down two of the bats to remove any

      fingerprints. Maish provided Buchanan and Plant with latex gloves to cover up

      their fingerprints. He then taught Buchanan and Plant how to conceal the

      baseball bats in their jacket sleeves so the bats would not be noticed. Plant and


      Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 2 of 9
      Buchanan left Maish’s house with the baseball bats, while Pruitt followed

      behind to serve as a lookout.


[5]   Plant and Buchanan went to the house where C.W. was staying and woke him

      up. C.W. left with Plant and Buchanan, while Pruitt continued to follow them

      from behind. Pretending having to urinate, Plant and Buchanan lured C.W.

      into an alley. Pruitt stood watch close by. As C.W. urinated, Plant and

      Buchanan hit him in the head and face with the baseball bats. C.W. screamed,

      “[F]uck, my nose, help, help, my nose.” (Transcript p. 603). Buchanan and

      Plant continued to hit C.W. for about five minutes, during which they hit him

      at least seventeen separate times on his head and face, resulting in extensive

      facial and skull fractures with brain laceration and hemorrhage. During the

      beating, C.W. tried to defend himself as shown by the contusions on his leg and

      a fracture to his hand. C.W.’s blood loss was extensive, covering the alley with

      a blood splatter pattern reaching a height of six feet and a width of twenty-one

      feet. His cause of death was listed as massive head injuries caused by multiple

      blunt force trauma to his head.


[6]   Afterward, Plant and Buchanan exited the alley and rejoined Pruitt. Plant

      boasted that “it was done” and “somebody got what they deserved[.]” (Tr. p.

      605). They disposed of the baseball bats in an abandoned garage. After

      returning to Maish’s house, Buchanan and Plant continued to brag about killing

      C.W. Buchanan said that C.W. “was screaming, begging me to stop and I

      think we kicked him and I’m pretty sure we killed him[.]” (Tr. p. 610).

      Buchanan appeared “shook up[,] . . . [m]ore in shock than anything” while

      Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 3 of 9
      Plant was “[c]ool. Just like [Plant] always is.” (Tr. pp. 442-43). When Plant

      and Buchanan returned to the house, they were covered in blood, so they

      showered and changed their clothes. Their blood-soiled clothing was placed in

      a garbage bag and hidden in Maish’s basement. Some of it was later burned in

      a fire pit in Maish’s backyard.


[7]   Plant and Buchanan continued to boast about the killing to their friends. They

      stated that they had struck C.W. with the baseball bats “a bunch of times.” (Tr.

      p. 448). They explained, “we swung hard, we got loose on him” and

      reminisced, “Do you remember when I cracked him in his nose and he was like

      bro, stop, my nose, my nose.” (Tr. p. 738).


[8]   At a certain point, Plant, Pruitt, and Maish returned to the alley to check if

      C.W. was still alive. After Maish could not locate C.W.’s pulse, Pruitt removed

      C.W.’s shoes and later disposed of them in a dumpster. Maish took

      photographs of C.W.’s body, “[j]ust to show people.” (Tr. p. 612). After Plant

      instigated discussions about an alibi, they decided that they would claim to

      have been together at home all night and planned to post photographs on

      Facebook as proof. Sometime after 7:00 a.m. the following day, May 18, 2014,

      C.W.’s body was discovered in the alley. His face was unrecognizable and

      covered in blood, and his genitals were exposed.


[9]   On May 25, 2014, the State filed an Information, charging Plant with murder, a

      felony. Following a four-day jury trial beginning on December 7, 2015, Plant

      was found guilty as charged. On February 1, 2016, the trial court sentenced


      Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 4 of 9
       Plant to sixty-one years of imprisonment, with three years suspended to

       probation.


[10]   Plant now appeals. Additional facts will be provided as necessary.


                                    DISCUSSION AND DECISION


[11]   Plant contends that his aggravated sixty-one-year sentence is inappropriate in

       light of the nature of the offense and his character and requests the imposition

       of the advisory sentence of fifty-five years executed. “[S]entencing is primarily a

       discretionary function in which the trial court’s judgment should receive

       considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).

       “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 121 (Ind. 2015). Therefore, even where, as here, a trial

       court imposes a sentence that is authorized by statute, our court may revise the

       sentence if, “after due consideration of the trial court’s decision, [we] find[] that

       the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Ind. Appellate Rule 7(B).


[12]   Appellate Rule 7(B) provides for sentence review in an “attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225. Nevertheless,

       Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 5 of 9
       “whether we regard a sentence as appropriate at the end of the day turns on our

       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given case.” Id.

       at 1224. On review, we focus on “the length of the aggregate sentence and how

       it is to be served.” Id. Plant bears the burden of persuading this court that his

       sentence is inappropriate. Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct. App.

       2014).


[13]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his murder conviction, Plant faced a sentencing range of

       forty-five to sixty-five years, with the advisory being fifty-five years. See I.C. §

       35-50-2-3. Although Plant received an aggravated sentence, his sixty-one-year

       sentence is four years below the maximum penalty with another three years

       suspended. The trial court imposed this lengthy sentence after characterizing

       the murder as a “savage beating” and “a senseless, violent act showing no

       respect for human life.” (Tr. p. 964).


[14]   Turning to the nature, we find that this offense was unquestionably horrific.

       Nineteen-year-old Plant, together with sixteen-year-old Buchanan, beat

       seventeen-year-old C.W. in his face and head with baseball bats until he died.

       The savagery of the beating was such that his face had become unrecognizable

       and C.W. could only be identified by his tattoo. Despite C.W.’s screams for

       help and pleas for mercy, Plant, Buchanan, and Pruitt left him in the alley to

       bleed to death. After the murder, Plant actively took steps to avoid detection by

       Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 6 of 9
       disposing of the baseball bats, showering, and hiding his bloody clothing, as

       well as conspiring with others to fabricate an alibi. Notwithstanding these

       efforts to conceal, Plant could not resist boasting about his deed and even took

       other individuals to the scene of the crime to view his victim.


[15]   On appeal, Plant wisely does not attempt to portray his crime in a positive light.

       He rightly recognizes that “the nature of the underlying offense is not one

       which can be easily overlooked” and acknowledges that he participated in a

       “savage attack and murder of another human being.” (Appellant’s Br. pp. 7 &

       11). Regardless of Plant’s assertions that he did not instigate or initiate the

       attack, steal from the victim or photograph his body, the evidence presented at

       trial established that he was more than a willing and eager participant in this

       brutal crime and exhibited a complete lack of restraint or compassion towards

       C.W. He purposefully armed himself and learned how to conceal the baseball

       bat in his sleeve. He then intentionally woke C.W. up at another house and

       lured him to his merciless death in the alley. We agree with the State that Plant

       “appointed himself executioner” of his friend with a complete disregard for

       C.W.’s life. (Appellee’s Br. p. 16). This was a particularly callous,

       meticulously planned, and brutal murder.


[16]   With respect to his character, Plant offers no examples of “substantial virtuous

       traits or persistent examples of good character.” Stephenson, 29 N.E.3d at 121.

       Although Plant was nineteen at the time of the murder, he had already accrued

       a criminal history, comprising of four misdemeanor convictions. His

       convictions entailed a battery conviction, a failure to appear, resisting law

       Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 7 of 9
       enforcement, and a conviction for criminal mischief. As a juvenile, he had two

       adjudications, one of which was a battery, a Class B misdemeanor if committed

       by an adult. He also had criminal charges pending at the time of sentencing in

       the present case, including one committed while he was in jail awaiting trial.

       Even though these are misdemeanor convictions, these are violent crimes and

       indicative of a disdain for authority. Accordingly, within a very short period of

       becoming an adult, he committed escalating crimes of violence, culminating in

       murder.


[17]   Plant contends that his “character must be viewed in the context of his

       upbringing and mental health.” (Appellant’s Br. p. 10). Specifically, Plant

       points to his removal from his mother’s care at the age of eight; his placement

       in foster care and various institutions until adulthood; his sexual molestation by

       a family member; and his mental illness diagnosis. Plant maintains that

       viewing his character in this light should persuade us to “conclude that

       although his character may be flawed, it is not of such a nature to warrant a

       sentence in excess of an advisory sentence.” (Appellant’s Br. p. 11). We are

       not so persuaded. While Plant undoubtedly had a difficult upbringing, many

       defendants who had challenging childhoods do not commit the kind of brutal

       and calculated crime that Plant did. Moreover, the trial court noted, as we do,

       that no nexus was ever established between “the actions [Plant] took in May of

       2014 in this offense and the mental health condition that may have existed of

       [Plant] at the time of the offense[.]” (Tr. p. 970). “Additionally, there is no

       testimony or evidence as to what substantial treatment [Plant] had regarding


       Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 8 of 9
       these matters subsequent to that assessment, what treatment he may have been

       offered and refused and so forth. The [c]ourt is left, respectfully, with

       tremendous speculation regarding these matters[.]” (Tr p. 970).


[18]   With his nineteen years of age, Plant was the oldest of all defendants charged

       and had the best opportunity to stop this senseless murder; instead he became

       one of the main instigators by bludgeoning C.W. until his face and head were

       unrecognizable and leaving him to die in a dark alley. Mindful of the

       horrendous nature of the crime and Plant’s character, Plant fails to persuade us

       of any virtuous traits or circumstances that would in any way justify a

       downward revision of his sentence.


                                              CONCLUSION

[19]   Based on the foregoing, we hold that Plant’s sentence is appropriate in light of

       the nature of the offense and his character.


[20]   Affirmed.


[21]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 89A01-1603-CR-465 | November 3, 2016   Page 9 of 9